      Case 5:19-cr-00174-SLP Document 438 Filed 07/29/20 Page 1 of 1




          IN THE UNITED STATES DISTRICT COURT FOR THE

                   WESTERN DISTRICT OF OKLAHOMA


UNITED STATES OF AMERICA,                )
                                         )
                  Plaintiff,             )
                                         )
           -vs-                          )      No. CR-19-174-SLP
                                         )
CHRISTOPHER BLAND BYRNE,                 )
                                         )
                  Defendant.             )


                                    ORDER

           Before the Court is the Application to File Motion Under Seal (Doc. 437).

The Motion is GRANTED.

           IT IS SO ORDERED this 29th day of July, 2020.
